IN RE: Coleman, Bernard; — Plaintiffs); Applying for Supervisory and/or Remedial Writ; Parish of Jefferson 24th Judicial District Court Div. “S” Number 97-1480; to the Court of Appeal, Fifth Circuit, Number 98-KH-0707.
Granted in part; otherwise denied. The district court is ordered to provide relator with a copy of his guilty plea colloquy transcript. State ex rel. Simmons v. State, 98-0275 (La.12/16/94), 647 So.2d 1094. In all other respects, the application is denied. State ex rel. Bernard, v. Cr.D.C., 94-2247, p. 1 (La.4/28/95), 653 So.2d 1174, 1175.
LEMMON, J. not on panel.